DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/22 is being considered by e examiner.

Response to Amendment
This office action is in response to amendment filed on 1/5/22.  Claims 1-2, 11-12, and 21-28 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al.  (US 2020/0107390 hereinafter “Hwang”) in view of Orsinio et al. (US 2020/0260518 which claims benefit Provisional application No. 62/652,919 which contains support for all the relied upon citations), in view of Zhang et al. (US 2016/0269241), in view of MARTIN et al. (US 2019/0182689 hereinafter “Martin”), and further in view of Kim et al.  (US 2019/0335532).
Regarding claim 1, Hwang teaches a method for processing Radio Link Failure (RLF), comprising:
receiving, by a first node (SN gNB), a first message (MCG failure information) from a terminal (UE), the first message being used to indicate that an RLF occurs in a second node (MN) (SN gNB receives master cell group (MCG) failure information which from a UE, the MCG failure information indicates that a RLF occurs in a MN) [paragraphs 73-74; Figure 3, S300, S305];
sending, by the first node, the first message (reestablishment required message) to the second node (SN gNB transmits reestablishment required message including the information (MGC failure information) to the MN) [paragraph 74] such that the second node determines a third node (new MN) for handover (MN determines new MN using measurements and a UE identifier) [paragraph 74], initiates a handover preparation process (HO request) to the third node (MN sends HO request to new MN) [paragraph 74, Figure 3, S315], and after receiving a handover preparation acknowledgement message (ack for the case where HO of the UE is acceptable) from the third node [paragraph 74, Figure 5, S320], sends a handover command (HO command message) to the first node [paragraph 74; Figure 5, item S325]; and
sending, by the first node, the handover command (RRCConnectionReconfiguration) to the terminal to trigger the terminal to perform a handover process (SN transmits RRCConnectionReconfiguration message includes configuration for connecting to the new MN which suggests that it is a “handover command” for handing over the UE from the MN to the new MN) [paragraph 74, Figure 5, S330]; and
the first node is a Secondary Node (SN) (SN gNB 30), the second node is a source Master Node (MN) (MN 20), and the third node is a target MN (new MN 40) (MN 20 is a source MN before detecting MN failure and new MN 40 is target after MN failure) [paragraph 74].
Hwang does not explicitly teach when the RLF occurs in the second node and signal quality of the first node is higher than a predetermined threshold value, the terminal sends the first message to the first node.  In an analogous prior art reference, Orsinio teaches when a RLF occurs in a second node (PCell-RLF) and signal quality of a first node (SCell) is higher than a predetermined threshold value (highest signal strength or quality/RLM parameter such as threshold configured for SCell(s)), the terminal sends a first message (PCell-RLF report) to the first node (upon RLF detection, the UE starts Radio Link Monitoring (RLM) on at least one SCell and sends a PCell-RLF report to the SCell with the highest signal strength or SCell that satisfies a RLM parameter such as a threshold configured for SCell(s)) [paragraphs 91-92, 132, 138].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hwang to allow when the RLF occurs in the second node and signal quality of the first node is higher than a predetermined threshold value, the terminal sends the first message to the first node, as taught by Orsinio, in order to more reliable send the first message to the first node by taking into account signal strength or quality.
In the combination of Hwang and Orsinio, Hwang teaches that a Xn interface is used for communication between MN and SN) [paragraph 91], but does not explicitly teach the first message is sent from the first node to the second node in a container form via an Xn interface.  In an analogous prior art reference, Zhang teaches a message (RRC reconfiguration message) is sent from a first node (SeNB) to a second node (MeNB)  in a container form (RRC container) via Xn interface (message is sent from SeNB to MeNB via a RRC container in an Xn interface) [paragraph 67].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang and Orisino to allow the first message to be sent from the first node to the second node in a container form via an Xn interface, as taught by Zhang, in order to carry the message from the first node to the second node using the RRC protocol.
The combination of Hwang, Orsinio, and Zhang does not explicitly teach when the RLF occurs in the second node and the signal quality of the first node is lower than or equal to the predetermined threshold value, the terminal initiates a Radio Resource Control (RRC) connection reestablishment process.  In an analogous prior art reference, Martin teaches when a RLF occurs (LTE RLF) in a second node (infrastructure equipment of the first type/MCG/LTE eNode B) and the signal quality (link quality) of the first node (infrastructure equipment of the second type/SCG/NR eNodeB) is lower than or equal to the predetermined threshold value (below a second predetermined threshold), a terminal initiates a Radio Resource Control (RRC) connection reestablishment process (RRC re-establishment to another cell) (when a RLF occurs in the MCG and link quality of a SCG is below a second predetermined threshold, a UE induces early RRC re-establishment to another cell) [paragraphs 89, 114, 116-118].   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang, Orisino, and Zhang to allow when the RLF occurs in the second node and the signal quality of the first node is lower than or equal to the predetermined threshold value, the terminal initiates a Radio Resource Control (RRC) connection reestablishment process, as taught by Martin, in order to minimize the risk of losing both links between the first node and the second node.
The combination of Hwang, Orisino, Zhang, and Martin does not explicitly teach wherein the handover preparation acknowledgement message carries General Packet Radio Service (GPRS) Tunneling Protocol (GTP) identification information, which is allocated to the second node by the third node for forwarding data; and the GTP identification information for forwarding data comprises first GTP identification information for forwarding uplink data and second GTP identification information for forwarding downlink data.  In an analogous prior art reference, Kim teaches a handover preparation acknowledgement message (HANDOVER REQUEST ACKNOWLEDGE message) carries General Packet Radio Service (GPRS) Tunneling Protocol (GTP) identification information (GTP TEID), which is allocated to the second node (Source eNB) by the third node (Target eNB) for forwarding data (GTP is for forwarding data); and the GTP identification information for forwarding data comprises first GTP identification information (UL GTP-TEID) for forwarding uplink data and second GTP identification (DL GTP-TEID) information for forwarding downlink data [paragraphs 507-509].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang, Orisino, Zhang, and Martin to allow the handover preparation acknowledgement message to carry General Packet Radio Service (GPRS) Tunneling Protocol (GTP) identification information, which is allocated to the second node by the third node for forwarding data; and the GTP identification information for forwarding data comprises first GTP identification information for forwarding uplink data and second GTP identification information for forwarding downlink data, as taught by Kim, in order for the third node to indicate that it accepts proposed forwarding of uplink and downlink data.
Regarding claim 2, Hwang teaches the method of claim 1, wherein the first message comprises at least one of:
a measurement result (cell measurement results);
first indication information used to indicate a handover request; and
second indication information (MN failure) used to indicate that the RLF occurs in the second node [paragraphs 62, 73-74].
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Regarding claim 21, Kim teaches the method of claim 1, wherein in the handover preparation process, the second node sends to the third node GTP identification information (handover request includes proposed forwarding for E-RABs) [paragraphs 507-508, 517], which has been allocated to the second node by the first node for splitting and bearing of interactive data (this intended use limitation does not impose limits on the BRI of the claimed GTP and therefore is not distinguishable from the GTP of Kim).
Regarding claim 22, Kim teaches the method of claim 1, wherein the handover preparation acknowledgement message further carries GTP identification information (GTP TEID) [paragraphs 507-509], which is allocated to the first node by the third node for splitting and bearing of the interactive data (this intended use limitation does not impose limits on the BRI of the claimed GTP and therefore is not distinguishable from the GTP of Kim).
Regarding claim 23, Kim teaches the method of claim 22, wherein the handover command sent to the first node by the second node carries the GTP identification information (handover request includes proposed forwarding for E-RABs) [paragraphs 507-508, 517], which is allocated to the first node by the third node for splitting and bearing of the interactive data (this intended use limitation does not impose limits on the BRI of the claimed GTP and therefore is not distinguishable from the GTP of Kim).
Regarding claim 24, the method of claim 1, wherein the handover command sent to the terminal by the first node carries third indication information, and the third indication information is used to indicate that the handover command is triggered by the second node (MN) (RRCConnectionReconfiguration message includes configuration for connecting from MN to a new MN which suggests that it is “triggered by the second node”) [paragraph 74, Figure 5, S330].
Claim 25 recites similar subject matter as claim 21 and is therefore rejected on the same basis.
Claim 26 recites similar subject matter as claim 22 and is therefore rejected on the same basis.
Claim 27 recites similar subject matter as claim 23 and is therefore rejected on the same basis.
Claim 28 recites similar subject matter as claim 24 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 11-12, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647